     Case 1:18-cv-00920-DAD-SAB Document 35 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD DEAN JOHNSON, et al.,                   Case No. 1:18-cv-00920 DAD SAB
12                                                    ORDER SETTING SETTLEMENT
                     Plaintiffs,
13                                                    CONFERENCE AND CONTINUING DATES
                     vs.
14
      CITY OF ATWATER, et al.,
15

16                            Defendants.

17

18          Currently, this matter is ready to proceed to a trial by jury. A status conference is set before
19   District Judge Dale A. Drozd on February 23, 2021, and the parties have been ordered to file any
20   motion to withdraw, motion to re-open discovery, motion to reopen law and motion for purposes
21   of filing a new summary judgment motion or a motion to amend the complaint by February 16,
22   2020. (ECF No. 32.) On February 1, 2021, the parties filed a stipulation to vacate all pending dates
23   and for a settlement conference to be set before the undersigned. The Court shall set a settlement
24   conference, but rather than vacating the pending dates, due to the age of this action, they shall be
25   continued.
26          A settlement conference shall be set for March 12, 2021, before the undersigned. The
27   settlement conference shall be conducted by video and the Courtroom Deputy will provide the
28   parties with the information on how to appear prior to the scheduled date. Unless otherwise
                                                   1
     Case 1:18-cv-00920-DAD-SAB Document 35 Filed 02/02/21 Page 2 of 3


 1   permitted in advance by the Court, the attorneys who will try the case shall appear at the

 2   Settlement Conference with the parties and the person or persons having full authority to

 3   negotiate and settle the case on any terms at the conference.

 4           Confidential Settlement Conference Statement: At least seven (7) court days prior to the

 5   Settlement Conference, the parties shall submit a Confidential Settlement Conference Statement

 6   directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The statement

 7   should not be filed with the Clerk of the Court nor served on any other party, although the parties

 8   may file a Notice of Lodging of Settlement Conference Statement. Each statement shall be clearly

 9   marked “confidential” with the date and time of the Settlement Conference indicated prominently

10   thereon.

11           The Confidential Settlement Conference Statement shall include the following:

12                   A.      A brief statement of the facts of the case.

13                   B.      A brief statement of the claims and defenses, i.e., statutory or other grounds

14                           upon which the claims are founded; a forthright evaluation of the parties’

15                           likelihood of prevailing on the claims and defenses; and a description of the

16                           major issues in dispute.

17                   C.      A summary of the proceedings to date.

18                   D.      An estimate of the cost and time to be expended for further discovery,

19                           pretrial and trial.

20                   E.      The relief sought.
21                   F.      The party’s position on settlement, including present demands and offers and

22                           a history of past settlement discussions, offers and demands.

23           The Court will vacate the settlement conference if the Court finds the settlement conference

24   will be neither productive nor meaningful to attempt to resolve all or part of this case. As far in

25   advance of the settlement conference as possible, a party shall inform the Court and other parties

26   that it believes the case is not in a settlement posture so the Court may vacate or reset the settlement
27   conference. Otherwise the parties shall proceed with the settlement conference in good faith to

28   attempt to resolve all or part of the case.

     ///                                                 2
     Case 1:18-cv-00920-DAD-SAB Document 35 Filed 02/02/21 Page 3 of 3


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1.      A settlement conference is set for March 12, 2021, at 9:30 a.m. in Courtroom 9

 3                    before the United States Magistrate Judge Stanley A. Boone;

 4            2.      The parties shall submit confidential settlements statement seven (7) court days

 5                    prior to the scheduled date;

 6            3.      The scheduling conference set for February 23, 2021, is CONTINUED to April 19,

 7                    2021, at 1:30 p.m. in Courtroom 5; and

 8            4.      The deadline to file any motion to withdraw, motion to re-open discovery, motion

 9                    to re-open law and motion is CONTINUED to April 16, 2021.

10
     IT IS SO ORDERED.
11

12   Dated:        February 2, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
